          Case 1:20-cv-06988-JGK Document 24
                                          23 Filed 12/10/20
                                                   12/09/20 Page 1 of 2

RABICOFF LAW LLC
73 W MONROE ST                             (773) 669 4590
CHICAGO, IL 60603                          ISAAC @ RABILAW.COM


VIA ECF

December 9, 2020

Honorable John G. Koeltl, U.S.D.J.
United States District Court, Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007


         Re:     Encoditech LLC v. Lionel LLC, Civil Action No.: 1:20-cv-
                 06988-JGK (S.D.N.Y.)

Dear Judge Koeltl,

        I represent Plaintiff Encoditech LLC (“Plaintiff”) in the above-referenced action.
Plaintiff seeks to continue the deadline to file a Rule 26(f) report in this matter, currently set for
December 11, 2020, for an additional thirty (30) days to January 11, 2021, or such other later
date as is convenient for the Court. Defendant Lionel LLC (“Defendant”) consents thereto.

       The Parties are attempting to resolve this case. This is the first request of this nature.
Granting this request will not alter the date of any other event or deadline already fixed by Court
order. This request is not for the purposes of delay.

       Accordingly, Plaintiff respectfully requests that the Court grant this request, continuing
the deadline to file a Rule 26(f) report.

       We appreciate the Court’s consideration of this request.



                                Application granted.

                                SO ORDERED.

                                New York, New York /s/ John G. Koeltl
                                December 10, 2020 John G. Koeltl, U.S.D.J.
        Case 1:20-cv-06988-JGK Document 24
                                        23 Filed 12/10/20
                                                 12/09/20 Page 2 of 2




Dated: December 9, 2020                  Respectfully submitted,

RABICOFF LAW LLC                         FISH & RICHARDSON P.C.

/s/ Isaac Rabicoff                       /s/ _Noel F. Chakkalakal
Isaac Rabicoff                           Noel F. Chakkalakal
RABICOFF LAW LLC                         FISH & RICHARDSON
73 W Monroe St                           1717 Main Street
Chicago, IL 60603                        Suite 5000
773-669-4590                             Dallas, TX 75201
isaac@rabilaw.com                        214-747-5070
                                         Fax: 214-747-5070
Counsel for Plaintiff                    Email: chakkalakal@fr.com
Encoditech LLC
                                         Neil J. McNabnay
                                         FISH & RICHARDSON P.C. (Dallas)
                                         1717 Main Street, Suite 5000
                                         Dallas, TX 75201
                                         (214) 747-5070
                                         Fax: (214) 747-2091
                                         Email: mcnabnay@fr.com

                                         Excylyn Janaize Hardin-Smith
                                         FISH & RICHARDSON
                                         7 Times Square, 20th Floor
                                         New York, NY 10036
                                         646-346-9100
                                         Email: hardin-smith@fr.com

                                         Ricardo Bonilla
                                         FISH & RICHARDSON P.C. (Dallas)
                                         1717 Main Street, Suite 5000
                                         Dallas, TX 75201
                                         (214)-747-5070
                                         Fax: (214)-747-2091
                                         Email: rbonilla@fr.com

                                         Counsel(s) for Defendant
                                         Lionel LLC




                                     —2—
                          LETTER MOTION TO JUDGE KOELTL
